Motion Granted; Appeals Dismissed and Memorandum Opinion filed December 8,
2011.




                                   In The

                  Fourteenth Court of Appeals
                                ____________

           NOS. 14-10-00763-CV; 14-10-01176-CV; 14-10-01177-CV;
              14-10-01178-CV; 14-10-01179-CV; 14-10-01257-CV;
            14-10-01258-CV; 14-10-01259-CV; and 14-10-01260-CV
                               ____________

                    THE CITY OF HOUSTON, Appellant

                                     V.

 ISRAEL HERNANDEZ, COSME VILLARREAL ANGELIA EVANS PAUL G.
 WILLIAMS LLOYD MORRISON, II, RANDY G. CROWDER, J.M. GARRIS,
        GILBERT G. GONZALEZ, and PAUL S. TERRY, Appellees


                    On Appeal from the following courts in
                             Harris County, Texas
            151st District Court, Trial Court Cause No. 2007-19801
            164th District Court, Trial Court Cause No. 2006-53902
            164th District Court, Trial Court Cause No. 2006-70979
            164th District Court, Trial Court Cause No. 2006-77728
            164th District Court, Trial Court Cause No. 2007-16185
            333rd District Court, Trial Court Cause No. 2007-40729
            164th District Court, Trial Court Cause No. 2006-71996
            164th District Court, Trial Court Cause No. 2007-13543
            164th District Court, Trial Court Cause No. 2006-62664
                      MEMORANDUM OPINION

      These related appeals were consolidated for briefing and submission.          On
December 5, 2011, the parties filed a joint motion to dismiss these appeals because they
have settled all claims. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeals are ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                            2